Citation Nr: 1131487	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-37 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends that he is entitled to service connection for prostate cancer as it is related to his exposure to drugs and chemicals, not solely Metatropine, as part of his participation as an experiment subject in Project 112 / Project Shipboard Hazard and Defense (SHAD) during his two-month assignment at Edgewood Arsenal in 1970. 

The Board notes that service treatment records (STRs) contain one notation from Edgewood Arsenal in which the Veteran reports urticaria (a skin rash).

The record contains interoffice communication between members of the Veterans Benefits Administration in November 2006, stating that the Veteran was a test subject at Edgewood Arsenal and was exposed three times to Metatropine pre-treated with Saline.

The Board also notes that the Veteran was afforded a VA examination in February 2007 in which the examiner diagnosed prostate cancer and opined that it was less likely than likely that Metatropine led to the development of his prostate cancer.

To date, no attempt has been made to obtain records from Edgewood Arsenal.  To the extent that such records relate to the disability on appeal, they may contain evidence pertinent to this appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his prostate cancer during the period of this claim.

2.  Then, the RO/AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Contact all necessary sources to seek to obtain records regarding the Veteran's participation in studies related to Project 112 / Project SHAD at Edgewood Arsenal.  The sources contacted must include (but need not be limited to) Edgewood Arsenal/Aberdeen Proving Grounds in Maryland and the National Personnel Records Center.

4.  Thereafter, if it is found that the Veteran was exposed to additional drugs or chemicals, the claims folder should be provided to a VA examiner with the appropriate expertise for review.  The examiner is asked whether there is a 50 percent or better probability that the Veteran's prostate cancer is etiologically related to his active service, to include exposure to newly-indicated drug or chemical testing at Edgewood Arsenal?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

An examination of the Veteran should be performed if deemed necessary by the person providing the opinion.

5.  The RO/AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

